IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1844
                             Filed September 1, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LINDSEY MARIE PERRY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Deborah Farmer

Minot, District Associate Judge.



      Lindsey Perry appeals her conviction following a guilty plea.   APPEAL

DISMISSED.



      Fred Stiefel, Victor, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., Schumacher, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


SCOTT, Senior Judge.

       Lindsey Perry appeals her conviction, following a guilty plea, of first-offense

operating while intoxicated. The crime amounted to a serious misdemeanor,

punishable by, among other things, a fine of $1250.1 Iowa Code § 321J.2(3)(c).

Perry’s written guilty plea, a form, provided the maximum fine for serious

misdemeanors was $1875.         See Iowa Code § 903.1(1)(b) (providing fine for

serious misdemeanors in the event a specific penalty is not provided).2 Also, a

box was checked next to “OWI 1st,” and the fine listed in the “Additional minimum

sentence” column was $1250. Lastly, the written plea noted the plea agreement

called for a $1250 fine.

       Based on the foregoing, Perry claims her plea was not knowing and

voluntary because her written guilty plea incorrectly stated the maximum penalty

for her serious misdemeanor offense was $1875, as opposed to $1250. She also

claims her plea was not supported by a sufficient factual basis. She agrees error

was not preserved on either claim because no motion in arrest of judgment was

filed.3 So she argues her counsel was ineffective in failing to file a motion in arrest


1 “However, in the discretion of the court, if no personal or property injury has
resulted from the defendant’s actions, the court may waive up to six hundred
twenty-five dollars of the fine when the defendant presents to the court a temporary
restricted license issued pursuant to section 321J.20.” Iowa Code § 321J.2(3)(c)
(2019). The court may also order unpaid community service in lieu of all or a
portion of the fine. Id. § 321J.2(3)(c)(2).
2 Section 903.1(1)(b) was amended, effective July 15, 2020, to increase the

maximum fine for serious misdemeanors to $2500. 2020 Iowa Acts ch. 24,
§ 46(1)(b).
3 Perry filed a pro se motion in arrest of judgment and a pro se notice of appeal

simultaneously. The district court concluded it lacked jurisdiction to consider the
motion in arrest of judgement. See State v. Mallett, 677 N.W.2d 775, 776 (Iowa
2004) (“[A]n appeal divests a district court of jurisdiction.”). Perry makes no claim
she was not adequately advised of the consequences of not filing a motion in arrest
                                         3

of judgment to challenge her plea. See Treptow, 960 N.W.2d at 109 (“We have

allowed a defendant to indirectly challenge his guilty plea on appeal despite not

filing a motion in arrest of judgment “if the failure to file a motion in arrest of

judgment resulted from ineffective assistance of counsel.” (citation omitted)).

       The State responds Perry has no right of appeal because she pled guilty

and lacks good cause. See Iowa Code § 814.6(1)(a)(3). We agree. See Treptow,

960 N.W.2d at 109 (finding a legally sufficient reason lacking because the court

could not provide relief on appeal when defendant failed to file a motion in arrest

of judgment). The State also asserts we have no authority to consider ineffective

assistance claims on direct appeal. See Iowa Code § 814.7. We agree with that

proposition as well. See Treptow, 960 N.W.2d at 109 (“[T]his court is without

authority to decide ineffective-assistance-of-counsel claims on direct appeal.”).

We dismiss the appeal.

       APPEAL DISMISSED.




of judgment and is thus excepted from the error-preservation requirement. See
State v. Treptow, 960 N.W.2d 98, 109 (Iowa 2021).